DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,299,877 in view of Campus (US Patent No 1,928,717). Re. claim 1, Claims 1-19 of the ‘877 patent disclose all of the limitations of claim 1 except for the connector body being disposed within a chamber. Campus teaches that it is old and well known in the art of toilets to provide a connector body disposed within a chamber (see Figure 4). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the ‘877 patent to provide the connector body in the chamber as taught by Campus to provide greater claim scope protection and further since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).
Re. claim 2, the claims of the ‘877 do not recite the chamber being coupled to and in fluid communication with the sump extends outward and forward in front of the sump. Campus teaches that it is old and well known in the art of toilets to provide a chamber coupled to and in fluid communication with the sump extending outward and forward in front of the sump (see Figure 4).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the ‘877 patent to provide the chamber as taught by Campus to allow the sump jet to aim backwards, allowing the exit of the toilet be rearward of the toilet and to provide greater claim scope protection.
Re. claim 4, the claims of the ‘877 patent inherently including disclose the limitations of claim 4 to provide passage for the non-vitreous fluid delivery component.
Re. claim 5, the claims of the ‘877 patent do not explicitly recite the first opening and the second opening being parallel to one another. Nevertheless, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the first and second openings of the ‘877 patent parallel to allow the use of solid conduit between the openings, provide greater claim scope protection, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).
	
	 
Claims 1, 3-7, 9-14, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,299,877 in view of Haas (US Patent No 1,111,747). Re. claim 1, Claims 1-19 of the ‘877 patent disclose all of the limitations of claim 1 except for the connector body being disposed within a chamber. Haas teaches that it is old and well known in the art of toilets to provide a connector body disposed within a chamber (see Figure 1). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the ‘877 patent to provide the connector body in the chamber as taught by Haas to provide greater claim scope protection and further since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).
Re. claim 3, the claims of the ‘877 patent further disclose the limitations of claim 3, however, does not explicitly recite that the sealing member be between the chamber and the fluid delivery component. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the claims of the ‘877 patent to locate the seal between the chamber as taught by Haas and the non-vitreous fluid delivery compenent to provide greater claim scope protection and since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).
Re. claim 4, the claims of the claims of the ‘877 patent appear to inherently including disclose the limitations of claim 4 to provide passage for the non-vitreous fluid delivery component. Nevertheless, Haas teaches that it is old and well known in the art of toilets to provide a chamber coupled to and in fluid communication with the sump having a first opening (at 8) and a second opening (at 5), and wherein the sump is in fluid communication with the chamber by the second opening (see Figure 1). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the ‘877 patent to provide the chamber as taught by Haas to provide protection for the sump jet and passage for the conduit as well as to provide greater claim scope protection. 
Re. claim 5, the claims of the ‘877 patent do not explicitly recite the first opening and the second opening being parallel to one another. Nevertheless, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the first and second openings of the ‘877 patent parallel to allow the use of solid conduit between the openings, provide greater claim scope protection, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).
Re. claim 6, Haas further teaches that it is old and well known in the art of toilets to provide a portion of the connector body disposed within the first opening (See Figure 1). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the claims of the ‘877 patent to include a portion of the connector body disposed within the first opening to provide greater claim scope protection and since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).
Re. claim 7, the claims of the ‘877 patent further discloses the limitations of claim 7, however, does not explicitly recite that the opening disclosed in ‘877 patent is a first opening. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the claims of the ‘877 patent to locate the seal in the first opening as taught by Haas to provide greater claim scope protection and since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).

Re. claim 9, Claims 1-19 of the ‘877 patent disclose all of the limitations of claim 1 except for the connector body being disposed within a chamber. Haas teaches that it is old and well known in the art of toilets to provide a connector body disposed within a chamber (see Figure 1). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the ‘877 patent to provide the connector body in the chamber as taught by Haas to provide greater claim scope protection and further since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).
Re. claim 10, the claims of the ‘877 patent further disclose the limitations of claim 10.
Re. claim 11, the claims of the ‘877 patent do not explicitly recite the central channel of the sump jet being substantially horizonal when coupled to the toilet. Nevertheless, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention modify the claims of the ‘877 patent to make the sump jet substantially horizontal to simplify construction, give greater claim scope protection, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).	
Re. claim 12, the claims of the claims of the ‘877 patent appear to inherently including disclose the limitations of claim 12 to provide passage for the non-vitreous fluid delivery component. Nevertheless, Haas teaches that it is old and well known in the art of toilets to provide a chamber coupled to and in fluid communication with the sump having a first opening (at 8) and a second opening (at 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the ‘877 patent to provide the chamber as taught by Haas to provide protection for the sump jet and passage for the conduit as well as to provide greater claim scope protection. 
Re. claim 13, the claims of the ‘877 patent do not explicitly recite the first opening and the second opening being parallel to one another. Nevertheless, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the first and second openings of the ‘877 patent parallel to allow the use of solid conduit between the openings, provide greater claim scope protection, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).
Re. claim 14, the claims of the ‘877 patent do not explicitly recite a chamber with first and second openings. Hass teaches that it is old and well known in the art of toilets to provide a chamber coupled to and in fluid communication with the sump by a second opening (5) wherein a portion of the non-vitreous fluid delivery component is disposed in the second opening (see Figure 1). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the claims of the ‘877 patent with a chamber as taught by Haas including the fluid-delivery component being disposed in the second opening to further provide protection for the fluid delivery component while allowing the fluid delivery component to be used for creating a siphon action in the sump of the toilet, giving the device greater utility and to give the claims greater claim scope protection.
Re. claim 18, the claims of the ‘877 patent disclose all of the limitations of claim 18.
Re. claim 20, the claims of the ‘877 patent do not explicitly recite the central channel of the sump jet being substantially horizonal when coupled to the toilet. Nevertheless, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention modify the claims of the ‘877 patent to make the sump jet substantially horizontal to simplify construction, give greater claim scope protection, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Brooks (US Patent No. 2,034,173) in view of Tomita et al. (US Patent No. 6,675,399), and Tinsley (US Patent Publication No. 2018/0195260).
Re. claim 1, Brooks discloses a connector assembly for coupling a fluid delivery component to a toilet, the connector assembly comprising: 
a connector body (116); 
a nut (106e) adjustably coupled to the connector body; and
a sealing member (105e) disposed on the connector body (see Figure 16).
Brooks, however, does not explicitly recite the connector body disposed within a chamber coupled to and in fluid communication with a sump of a toilet; on a chamber coupled to a sump of the toilet or the fluid delivery component being non-vitrous.
Tomita teaches that it is old and well known in the art of toilets to provide a fluid delivery component (5) within a chamber coupled to and in fluid communication with a sump of a toilet (see Figure 1), however, provides no details of the connector assembly.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the connector of Brooks on the chamber coupled to a sump of the toilet as taught by Tomita with a reasonable expectation of success in providing a water tight seal and to provide greater utility to the connector Brooks.
Tinsley teaches that it is old and well known in the art of toilet components to use a non-vitreous delivery component (a plastic pipe).
Needing a material by which to manufacture the supply pipe, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Brooks by utilizing plastic as taught by Tinsley for the sump jet, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice resulting in a prima facie obviousness determination.  (MPEP 2144.07).
Re. claim 2, Brooks does not explicitly recite a chamber coupled to and in fluid communication with the sump extending outward and forward in front of the sump.
Tomita teaches that it is old and well known in the art of toilets to provide a fluid a chamber coupled to and in fluid communication with the sump extending outward and forward in front of the sump (see Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Brooks with a chamber as taught by Tomita to further provide protection for the fluid delivery component while allowing the fluid delivery component to be used for creating a siphon action in the sump of the toilet, giving the device greater utility.
Re. claim 3, Brooks further discloses a connector assembly wherein the sealing member (105e) is configured to expand and compress radially between an opening and the non-vitreous fluid delivery component (see Figure 16). 

Claims 1 and 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Brooks (US Patent No. 2,034,173) in view of Hass (US Patent No. 1,111,747), and Tinsley (US Patent Publication No. 2018/0195260).
Re. claim 1, Brooks discloses a connector assembly for coupling a fluid delivery component to a toilet, the connector assembly comprising: 
a connector body (116); 
a nut (106e) adjustably coupled to the connector body; and
a sealing member (105e) disposed on the connector body (see Figure 16).
Brooks, however, does not explicitly recite the connector body disposed within a chamber coupled to and in fluid communication with a sump of a toilet; on a chamber coupled to a sump of the toilet or the fluid delivery component being non-vitrous.
Haas teaches that it is old and well known in the art of toilet connectors to provide a connector body disposed within a chamber coupled and in fluid communication with a sump of the toilet (see Figure 1), however, provides no details of the connector assembly.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the connector of Brooks in the chamber coupled to a sump of the toilet as taught by Haas with a reasonable expectation of success in providing a water tight seal and to provide greater utility to the connector Brooks.
Tinsley teaches that it is old and well known in the art of toilet components to use a non-vitreous delivery component (a plastic pipe).
Needing a material by which to manufacture the supply pipe, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Brooks by utilizing plastic as taught by Tinsley for the sump jet, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice resulting in a prima facie obviousness determination.  (MPEP 2144.07).
Re. claim 3, Brooks further discloses a connector assembly wherein the sealing member (105e) is configured to expand and compress radially between an opening and the non-vitreous fluid delivery component (see Figure 16). 
Re. claim 4, Brooks does not explicitly recite a chamber coupled to and in fluid communication with the sump has a first opening and a second opening, and wherein the sump is in fluid communication with the chamber by the second opening.  
Hass teaches that it is old and well known in the art of toilets to provide a chamber coupled to and in fluid communication with the sump has a first opening (at 8 in Figure 1) and a second opening (at 5 in Figure 1), and wherein the sump is in fluid communication with the chamber by the second opening (see Figure 1).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Brooks with a chamber as taught by Haas to further provide protection for the fluid delivery component while allowing the fluid delivery component to be used for creating a siphon action in the sump of the toilet, giving the device greater utility.
Re. claim 5, the combination of Brooks-Hass-Tinsley does not explicitly recite the first opening and the second opening being parallel to one another. Nevertheless, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the first and second openings parallel to allow the use of solid conduit between the openings and since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).
Re. claim 6, Brooks does not explicitly recite a connector assembly wherein a portion of the connector body is disposed within an opening. 
Hass further teaches that it is old and well known in the art of toilets to provide a connector assembly (40) wherein a portion of the connector body is disposed within the first opening (8).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the connector of Brooks in the first opening of Hass and coupled to a sump of the toilet as taught by Haas with a reasonable expectation of success in providing a water tight seal and to provide greater utility to the connector Brooks.
Re. claim 7, Brooks further discloses a portion of the sealing member (105e) being disposed within an opening (see Figure 16). 
Hass further teaches that it is old and well known in the art of toilets to provide a connector assembly (40) disposed within the first opening (8).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the connector of Brooks, including a the sealing member therein, in the first opening of Hass and coupled to a sump of the toilet as taught by Haas with a reasonable expectation of success in providing a water tight seal and to provide greater utility to the connector Brooks.
Re. claim 8, Brooks further discloses a connector assembly wherein the nut is configured to be adjusted relative to the connector body and wherein the sealing member is configured to expand and compress radially between an opening and the non-vitreous fluid delivery component (see Figure 16). 
Hass further teaches that it is old and well known in the art of toilets to provide a connector assembly (40) disposed within the first opening (8).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the connector of Brooks, including a the sealing member therein, in the first opening of Hass and coupled to a sump of the toilet as taught by Haas with a reasonable expectation of success in providing a water tight seal and to provide greater utility to the connector Brooks.

Re. claim 9, Brooks discloses a toilet assembly comprising:
a toilet (shown generally as 16), including a sump (see Figure 9);
a fluid delivery component (shown generally as 115) coupled to the toilet and in fluid communication with the toilet (see Figure 16); and
a connector assembly for coupling a fluid delivery component to a toilet, the connector assembly comprising: 
a connector body (116); 
a nut (106e) adjustably coupled to the connector body; and
a sealing member (105e) disposed on the connector body (see Figure 16).
Brooks, however, does not explicitly recite the connector body disposed within a chamber coupled to and in fluid communication with a sump of a toilet; on a chamber coupled to a sump of the toilet or the fluid delivery component being non-vitrous.
Haas teaches that it is old and well known in the art of toilet connectors to provide a connector body disposed within a chamber coupled and in fluid communication with a sump of the toilet (see Figure 1), however, provides no details of the connector assembly.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the connector of Brooks in the chamber coupled to a sump of the toilet as taught by Haas with a reasonable expectation of success in providing a water tight seal and to provide greater utility to the connector Brooks.
Tinsley teaches that it is old and well known in the art of toilet components to use a non-vitreous delivery component (a plastic pipe).
Needing a material by which to manufacture the supply pipe, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Brooks by utilizing plastic as taught by Tinsley for the sump jet, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice resulting in a prima facie obviousness determination.  (MPEP 2144.07).
Re. claim 10, Brooks does not explicitly recite the non-vitreous fluid delivery component being a sump jet.
Haas teaches that it is old and well known in the art of toilets to provide a fluid delivery component comprising a sump jet (41).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the connector of Brooks on the chamber coupled to a sump of the toilet as taught by Haas wherein the fluid delivery component is a sump jet with a reasonable expectation of success in providing a water tight seal and to provide greater utility to the connector Brooks.
Re. claim 11, the combination of Brooks-Tinsley-Haas does not explicitly recite that when coupled to the toilet a central channel of the sump jet is substantially horizontal. Nevertheless, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the sump jet substantially horizontal to simplify construction and since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).	
Re. claim 12, Brooks does not explicitly recite a chamber coupled to and in fluid communication with the sump having a first opening and a second opening.  
Hass teaches that it is old and well known in the art of toilets to provide a chamber coupled to and in fluid communication with the sump has a first opening (at 8 in Figure 1) and a second opening (at 5 in Figure 1).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Brooks with a chamber as taught by Haas to further provide protection for the fluid delivery component while allowing the fluid delivery component to be used for creating a siphon action in the sump of the toilet, giving the device greater utility.
Re. claim 13, the combination of Brooks-Hass-Tinsley does not explicitly recite the first opening and the second opening being parallel to one another. Nevertheless, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the first and second openings parallel to allow the use of solid conduit between the openings and since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).
Re. claim 14, Brooks does not explicitly recite a chamber.
Hass teaches that it is old and well known in the art of toilets to provide a chamber coupled to and in fluid communication with the sump by a second opening (5) wherein a portion of the non-vitreous fluid delivery component is disposed in the second opening (see Figure 1)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Brooks with a chamber as taught by Haas including the fluid-delivery component being disposed in the second opening to further provide protection for the fluid delivery component while allowing the fluid delivery component to be used for creating a siphon action in the sump of the toilet, giving the device greater utility.

	
	
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Brooks (US Patent No. 2,034,173) in view of Hass (US Patent No. 1,111,747).
Re. claim 18, Haas discloses a sump jet assembly for a toilet, the sump jet assembly comprising:
a sump jet (42) configured to be coupled to, and in fluid communication with, a sump of the toilet (see Figure 1); and
a connector assembly (40) for coupling the sump jet to the toilet.
Haas, however, does not explicitly recite the details of the connector assembly.
	Brooks teaches that it is old and well known in the art of toilet connector assemblies to provide a connector assembly comprising: a connector body (116); a nut (106e) adjustably coupled to the connector body; and a sealing member (105e) disposed on the connector body (see Figure 16), wherein the nut is configured to be adjusted relative to the connector body to compress the sealing member against a portion of the toilet (see Figure 16).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify Haas by substituting the connector assembly with that taught by Brooks to couple the sump jet to the toilet to obtain the predictable results of providing a water proof sealed connection.
Re. claim 20, Haas does not explicitly the sump jet being coupled to the toilet wherein a central channel of the sump jet is substantially horizonal. Nevertheless, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the sump jet substantially horizontal to simplify construction and since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).	


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hayashi et al. (US Patent No. 5,502,845), although not cited in the rejections above, is analogous because it discloses it discloses significant portions of the claimed invention.

Allowable Subject Matter
Claims 15-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754